DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alahyari et al. (US 2018/0306533, herein Alahyari).
In regards to claim 1, Alahyari discloses
An ambient air vaporizer (Fig.2) comprising a heat exchanger tube (50) having a surface with an icephobic/waterphobic treatment (paragraph 47).
In regards to claim 2, Alahyari discloses that the heat exchanger tube is a finned heat exchanger tube (Fig.2).
In regards to claim 3, Alahyari discloses that the icephobic/waterphobic treatment is selected from the group consisting of a paint coating, a laser engraving, anodizing and a mechanical treatment (paragraph 47 and Fig.11).
In regards to claim 4, Alahyari discloses that the heat exchanger tube includes an evaporating section and a superheating section (paragraph 38).
In regards to claim 5, Alahyari discloses that the heat exchanger tube is part of an evaporating section (Fig.2).
In regards to claim 6, Alahyari discloses that the heat exchanger tube is part of a superheating section (paragraph 38).
In regards to claim 7, Alahyari discloses
An ambient air vaporizer (Fig.2) including an evaporating section and a superheating section (paragraph 38, the evaporator allows heat transfer fluid to be vaporized and superheated, and therefore, includes evaporating and superheating sections), where the evaporating section includes an icephobic/waterphobic treatment and the superheating section includes an icephobic/waterphobic treatment (paragraph 47).
In regards to claim 8, Alahyari discloses that the evaporating section includes a first heat exchange tube (Fig.2) and the superheating section includes a second heat exchanger tube (paragraph 38, since the heat transfer fluid is superheated in some sections of the heat exchanger, it is understood that the evaporator includes tubes in which superheating takes place).
In regards to claim 9, Alahyari discloses that the first and second heat exchanger tubes are finned heat exchanger tubes (Fig.2).
In regards to claim 10, Alahyari discloses that the icephobic/waterphobic treatment is selected from the group consisting of a paint coating, a laser engraving, anodizing and a mechanical treatment (paragraph 47 and Fig.11).
In regards to claim 11, Alahyari discloses that a heat exchanger tube includes an evaporating section and a superheating section (paragraph 38).
In regards to claim 12, Alahyari discloses that the evaporating section includes a first plurality of heat exchanger tubes and the superheating section includes a second plurality of heat exchanger tubes (Fig.2 and paragraph 38, any of the tubes may be interpreted as a first plurality of evaporating heat exchanger tubes and a second plurality of superheating heat exchanger tubes since vaporization and superheating both take place within the heat exchanger).
In regards to claim 14, Alahyari discloses that the each of the first and second plurality of heat exchanger tubes is finned (Fig.2).
In regards to claim 15, Alahyari discloses
A method of treating an ambient air vaporizer comprising the step of providing the surface of the ambient air vaporizer with an icephobic/waterphobic treatment (Fig.2 and paragraph 47).
In regards to claim 16, Alahyari discloses that the step of providing the surface of the ambient air vaporizer with an icephobic/waterphobic treatment includes providing an icephobic/waterphobic treatment to a surface of a heat exchanger tube (paragraph 47).
In regards to claim 17, Alahyari discloses that the step of providing the surface of the ambient air vaporizer with an icephobic/waterphobic treatment includes providing an icephobic/waterphobic treatment to surface of multiple heat exchanger tubes (paragraph 47).
In regards to claim 18, Alahyari discloses that the icephobic/waterphobic treatment is selected from the group consisting of a paint coating, a laser engraving, anodizing and a mechanical treatment (paragraph 47 and Fig.11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alahyari in view of Faka (US 2011/0030391).
In regards to claim 13, Alahyari discloses that the first plurality of heat exchanger tubes are arranged in parallel (Fig.2), but does not disclose that the second plurality of heat exchanger tubes are arranged in series.
	Faka teaches an ambient air vaporizer (Figs.5a and 5b) showing tube configurations including both parallel and series (paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alahyari’s tubes such that the first plurality of heat exchanger tubes are arranged in parallel and the second plurality of heat exchanger tubes are arranged in series as similarly taught by Faka depending on the end use temperature and flow rate requirements as well as other factors (see Faka, paragraph 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/             Examiner, Art Unit 3763